Exhibit 10.2

FORM OF EXECUTIVE SPLIT DOLLAR LIFE INSURANCE AGREEMENTS BETWEEN NEWPORT

FEDERAL SAVINGS BANK AND KEVIN M. MCCARTHY, NINO MOSCARDI AND BRUCE A. WALSH

On March 31, 2007, Newport Federal Savings Bank entered into an executive split
dollar life insurance agreement with Mr. Moscardi that is substantially
identical to the attached Form of Executive Split Dollar Life Insurance
Agreement. On the same date, Newport Federal Savings Bank increased the benefits
to Messrs. McCarthy and Walsh under their existing Executive Split Dollar Life
Insurance Agreements, which are also substantially identical to the attached
Form of Executive Split Dollar Life Insurance Agreement. The individual
agreements differ from the attached form of agreement only with respect to the
information contained in Schedule A to each agreement. The Schedules A provide
as follows:

 

  (i) Payments to the executives pursuant to Section 5.a of the agreement would
be: (a) in the case of Mr. McCarthy, $100,000 plus the cash asset value of his
life insurance policy, (b) in the case of Mr. Walsh, $60,000 plus the cash asset
value of his life insurance policy, and (c) in the case of Mr. Moscardi, the
cash asset value of his life insurance policy.

 

  (ii) Payments to the executives pursuant to Section 5.b of the agreement would
be equal to the lesser of $300,000, $100,000 and $150,000 for the beneficiaries
of Messrs. McCarthy, Walsh and Moscardi, respectively, or the total insurance
proceeds less the cash asset value of the policy for each executive.



--------------------------------------------------------------------------------

EXECUTIVE SPLIT DOLLAR LIFE INSURANCE AGREEMENT

THIS AGREEMENT, made and entered into this 31st day of March, 2007, by and among
Newport Federal Savings Bank (hereinafter referred to as the “Bank”), a Bank
organized and existing under the laws of Rhode Island, and
                             (hereinafter referred to as the “Executive”).

WHEREAS, the Executive has performed his/her duties in an efficient and capable
manner; and

WHEREAS, the Bank is desirous of retaining the services of the Executive; and

WHEREAS, the Bank is desirous of assisting the Executive in paying for life
insurance on his/her own life; and

WHEREAS, the Bank has determined that this assistance can best be provided under
a “split-dollar” arrangement; and

WHEREAS, the Bank and the Executive have applied for insurance policy(ies) on
the Executive’s life; and

WHEREAS, the Bank and the Executive agree to make said insurance policy subject
to this split-dollar agreement; and

WHEREAS, it is now understood and agreed that this split-dollar agreement is to
be effective as of the date on which the Policy was issued;

NOW, THEREFORE, for value received and in consideration of the mutual covenants
contained herein, the parties agree as follows:

 

1. Definitions

 

  a) “Split Dollar Insurance Benefit” means the life insurance benefit payable
to the Executive’s beneficiary in an amount as shown on Schedule A.

 

2. Allocation of Premiums

 

  a) The Executive will pay that portion of the annual premiums due on the
policy that is equal to the lesser of (a) the amount of the entire economic
benefit (including any economic benefit attributable to the use of policy
dividends) that would be taxable to the Executive but for such payment, or
(b) the amount of the premium due on the policy. The Bank will pay the remainder
of the premium. The economic benefit that would be taxable to the Executive will
be computed in accordance with IRS Revenue Rulings in effect on the effective
date of this agreement.

 

3. Payment of Premiums

 

  a) Any premium or portion thereof which is payable by the Executive under any
Article of this agreement may at the election of the Executive be deducted from
the cash compensation otherwise payable to the Executive and the Bank agrees to
transmit that premium or portion, along with any premium or portion thereof
payable by it, to the Insurance Company on or before the premium due date.



--------------------------------------------------------------------------------

4. Rights in the Policy

 

  a) The Bank is the owner of any insurance policy, with the insured having only
the right to name a beneficiary for any split dollar insurance benefit.

 

  b) Upon the death of the Executive while this agreement is in force, the
Executive’s named beneficiary will be entitled to receive from the Policy
proceeds an amount equal to the Split Dollar Death Benefit. The remainder of the
Policy Proceeds will be paid to Bank. Within 60 days after the death of the
Executive, the Bank will provide to the Insurance Company a written statement
indicating the amount of the Policy proceeds which it is entitled to receive.

 

5. Death Proceeds

 

  a) Upon the death of the Executive while actively employed, the Executive’s
designated beneficiary shall receive the Split Dollar Insurance Benefit per
Schedule A.

 

  b) If the Executive retires or his/her employment with the Bank is otherwise
terminated, other than for cause, and if the Executive has been employed by the
Bank for at least Ten (10) Years, then the Split Dollar Insurance Benefit is
payable at death in an amount per Schedule A.

 

  c) If the Executive terminates employment without having been employed by the
Bank for at least the Ten (10) Years, then the Executive will not be entitled to
any payments hereunder.

 

  d) If the Executive is terminated for cause, then the Executive and his/her
beneficiary will not be entitled to any payments hereunder. Termination for
Cause shall mean the Employee’s deliberate dishonesty with respect to the Bank
or any subsidiary or affiliate thereof; conviction of a crime involving moral
turpitude; or gross and willful failure to perform [other than on account of a
medically determinable disability which renders the Employee incapable of
performing such services] a substantial portion of the Employee’s duties and
responsibilities as an officer of the Bank, which failure continues for more
than thirty days after written notice given to the Employee pursuant to a
two-thirds vote of all of the members of the Board then in office, such vote to
set forth in reasonable detail the nature of such failure or for good reason
(good reason shall mean (1) a reduction in the Employee’s annual base salary as
in effect on the date hereof; or (2) a significant diminution in the nature or
scope of the Employee’s responsibilities, authorities, powers, functions or
duties; or (3) a material breach by the Bank of any of the provisions of this
Agreement which failure or breach shall have continued for thirty (30) days
after written notice from the Employee to the Bank specifying the nature of such
failure or breach).

 

6. Miscellaneous Provisions

 

  a) Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

  b) This instrument contains the entire Agreement of the parties. It may be
amended only by a writing signed by both of the parties hereto.

 

  c) This Agreement shall be governed and construed in accordance with the law
of the State of Rhode Island.

 

7. Liability of Insurers

The insurers are not parties to this Agreement. With respect to any Policies of
insurance issued pursuant to this Agreement, the insurers shall have no
liability except as set forth in the Policies. Such insurers shall not



--------------------------------------------------------------------------------

be bound to inquire into or take notice of any of the covenants herein contained
as to Policies of life insurance, or as to the application of the proceeds of
such Policies.

The insurers shall be discharged from all liability in making payments of the
proceeds and in permitting rights and privileges under the policies to be
exercised to the provisions of the Policies.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the
Bank by its duly authorized officer, on the day and year first above written.

 

    Executive     Bank Officer



--------------------------------------------------------------------------------

SCHEDULE A

SPLIT DOLLAR DEATH BENEFIT

 

I. Upon the death of the Executive while actively employed the named beneficiary
is entitled to an amount equal to the Total Death Proceeds less:

 

  a.                                     

 

II. If the Executive retires or his/her employment with the Bank is otherwise
terminated, other than for cause, and if the Executive has been employed by the
Bank for at least Ten (10) Years, then the Split Dollar Insurance Benefit
payable at death is equal to the lesser of:

 

  a.                                     

 

  b.                                     

 

III. If the Executive terminates employment without having been employed by the
Bank for at least the Ten (10) Years, then the Executive will not be entitled to
any payments hereunder.

The Executive may opt out of the plan at any time by providing written notice to
the Bank.



--------------------------------------------------------------------------------

EXECUTIVE SPLIT DOLLAR LIFE INSURANCE PLAN

BENEFICIARY STATEMENT

I,                                     , do hereby name as a beneficiary under
the Executive Split Dollar Life Insurance plan dated
                                 as follows:

 

Primary:        /        Name     Relationship   Secondary:        /        Name
    Relationship

 

Signed:      Dated:     